UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1 PERIOD ENDED FEBRUARY 28, OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period fromto Commission file number: 000-53232 TC POWER MANAGEMENT CORP. (Exact name of registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) (IRS Employer Identification Number) PO Box Providenciales, Turks and Caicos Islands (Address of principal executive offices) (649) 231-6559 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorterperiod that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:April 14, 2009: 6,120,850 common shares outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited interim financial statements of TC Power Management Corp. (“TC Power”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in TC Power’s Form 10-KSB filing with the SEC. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2008 as reported as reported in the Form 10-KSB filing with the SEC have been omitted. 1 TC POWER MANAGEMENT CORP. (A Development Stage Company) Balance Sheets (Unaudited) ASSETS February 28, 2009 (Restated) August 31, 2008 CURRENT ASSETS Cash $ 76,690 $ 62,345 Prepaid expenses - $ 18,000 TOTAL ASSETS $ 76,690 $ 80,345 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 2,650 $ - Related party loan payable 11,704 11,704 TOTAL LIABILITIES 14,354 11,704 STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 100,000,000 shares authorized, 6,120,850 shares issued and outstanding 6,121 6,121 Additional paid-in capital 106,464 106,464 Deficit accumulated during the development stage (50,249 ) (43,944 ) Total Stockholders' Equity 62,336 68,641 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 76,690 $ 80,345 The accompanying notes are an integral part of these financial statements. 2 TC POWER MANAGEMENT CORP. (A Development Stage Company) Statements of Expenses (Unaudited) For the Six Months Ended February 28 For theSix Months Ended February 28 From inception on February 13, 2007 Through February 28, 2009 2008 2009 2008 2009 OPERATING EXPENSES General and administrative $ 2,775 $ 7,919 $ 6,305 $ 8,799 $ 50,249 NET LOSS $ (2,775 ) $ (7,919 ) $ C(6,305 ) $ (8,799 ) $ (50,249 ) BASIC AND FULLY DILUTED LOSS PER SHARE $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) N/A WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 6,120,850 5,113,692 6,120,850 5,055,094 N/A The accompanying notes are an integral part of these financial statements. 3 TC POWER MANAGEMENT CORP. (A Development Stage Company) Statements of Cash Flows (Unaudited) Six months ended February 28, 2009 Six months ended February 29, 2008 February 13, 2007 (Inception) to February 28, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (6,305 ) $ (8,799 ) $ (50,249 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Contribution of imputed interest on related party loan repayable - 664 - Changes in operating assets and liabilities: Prepaid expenses 18,000 - - Accounts payable 2,650 (3,608 ) 2,650 Net Cash Provided by Operating Activities 14,345 (11,743 ) (47,599 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - 77,835 112,585 Proceeds from related party loan - 10,338 11,704 NetCash Providedby Financing Activities - 88,173 124,289 NET CHANGE IN CASH 14,345 76,430 76,690 Cashbalance, beginning of period 62,345 500 - Cash balance, ending of period $ 76,690 $ 76,930 $ 76,690 NON-CASH INVESTING AND FINANCING ACTIVITIES: Cash Paid For: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements. 4 TC POWER MANAGEMENT CORP. (A Development Stage Company) Notes to the Financial Statements February 28, 2009 (Unaudited) NOTE 1 -BASIS OF FINANCIAL STATEMENT PRESENTATION The financial statements presented are those of TC Power Management Corp. (the Company). The accompanying unaudited financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim financial statements be read in conjunction with the Company’s most recent audited financial statements.
